Title: From Thomas Jefferson to James Monroe, 29 [i.e. 22] May 1801
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir
                  Washington May 29. [i.e. 22] 1801.
               
               I am late in answering your favor of the 4th. because the Navy department, from an extraordinary press of business, could not till within this day or two furnish me the inclosed papers. you will see by them that the money for Gosport (12,000. D.) has been placed in Norfolk at mr Hopkins’s command, ever since the last week in January. why it should have been witheld so long he will probably explain to you.
               As to the mode of correspondence between the General & particular executives, I do not think myself a good judge. not because my position gives me any prejudice on the occasion; for if it be possible to be certainly conscious of any thing, I am conscious of feeling no difference between writing to the highest or lowest being on earth; but because I have ever thought that forms should yield to whatever would facilitate business. comparing the two governments together it is observeable that in all those cases where the independant or reserved rights of the states are in question, the two Executives, if they are to act together, must be exactly co-ordinate; they are, in those cases, each the Supreme head of an independant government. such is the case in the beginning of this letter where the two executives were to treat de pair en pair. in other cases, to wit those transferred by the constitution to the General government, the General executive is certainly pre-ordinate. e.g. in a question respecting the militia, and others easily to be recollected. were there therefore to be a stiff adherence to etiquette, I should say that in the former cases the correspondence should be between the two heads, & that in the latter the Governor must be subject to recieve orders from the war department as any other subordinate officer would. and were it observed that either party set up unjustifiable pretensions, perhaps the other might be right in opposing them by a tenaciousness of his own rigorous right. but I think the practice in Genl. Washington’s administration was most friendly to business, & was absolutely equal. sometimes he wrote to the Governors; & sometimes the heads of departments wrote. if a letter is to be on a general subject, I see no reason why the President should not write: but if it is to go into details, these being known only to the head of the department, it is better he should write directly. otherwise the correspondence must involve circuities. if this be practised promiscuously in both classes of cases, each party setting examples of neglecting etiquette, both will stand on equal ground, and convenience alone will dictate through whom any particular communication is to be made. all the governors have freely corresponded with the heads of department, except Hancock who refused it. but his legislature took advantage of a particular case which justified them in interfering, & they obliged him to correspond with the head of a department. Genl. Washington sometimes wrote to them. I presume mr Adams did, as you mention his having written to you. on the whole I think a free correspondence best, & shall never hesitate to write my self to the governors, even in a federal case, where the occasion presents itself to me particularly. Accept assurances of my sincere & constant affection & respect.
               
                  
                     Th: Jefferson
                  
               
             